Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2019 and 9/5/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gauger US 2011/0279261 A1.
[Gauger: Fig. 5, abstract], the method comprising: 
determining a first distance between a stationary hazardous area monitoring apparatus [Gauger: 0046 zones have distance associated with them Fig. 5 which is similar to applicants crosshatched zones in the drawings.], which is disposed within the hazardous area [Gauger: Fig. 5 the area 504 around the Hazard zone], and a first sending and receiving apparatus which is disposed on an industrial truck [Gauger: 0106, 0035] and is connected to a control system of the industrial truck [Gauger: 0064 able to reduce speed], 
determining a second distance between the hazardous area monitoring apparatus and a second sending and receiving apparatus which is disposed on a movable object [Gauger: 0034, Fig. 5 there are zones associated with the tags that have transceivers which when a zone overlaps have outputs associated with the desired program (warn, speed control, prevent use, etc.)], 
determining whether the first distance and the second distance are less than or equal to a predeterminable intervention area distance [Gauger: 0034, Fig. 5 there are zones associated with the tags that have transceivers which when a zone overlaps have outputs associated with the desired program (warn, speed control, prevent use, etc.)], and 
carrying out a collision avoidance action when it is determined that both the first distance and the second distance are less than or equal to the predeterminable intervention area distance [Gauger: 0064 e.g., speed governance].
As to claim 2 and claim 11, Gauger discloses wherein the first distance is determined by measuring a propagation delay of a signal between the hazardous area monitoring apparatus and the first sending and receiving apparatus, and/or the second distance is determined by measuring a propagation delay of a signal between the hazardous area monitoring apparatus and the second sending and receiving apparatus [Gauger: 0062, 0038 speed and delay are contemplated and accounted for by using the dynamic zones to incorporate speed and delay, further the delay in sending for people (slow movers) vs forklift (fast mover) is different in the reporting period.].
As to claim 3 and claim 12, Gauger discloses wherein the collision avoidance action that is carried out is limitation of a speed of the industrial truck [Gauger: 0064 govern the speed].
As to claim 4 and claim 13, Gauger discloses wherein the industrial truck is decelerated to a predeterminable safe speed when both the first distance and the second distance are determined to be less than or equal to the predeterminable intervention area distance and a speed of the industrial truck is greater than the predeterminable safe speed [Gauger: 0047, Fig. 5].
As to claim 5 and claim 14, Gauger discloses wherein the intervention area distance is predetermined such that a first communication range between the hazardous area monitoring apparatus and the first sending and receiving apparatus and/or a second communication range between the hazardous area monitoring apparatus and the second sending and receiving apparatus is greater than the intervention area distance [Gauger: 0035 the tag transceives in the system Fig. 4 which covers a whole work area and has zones around the tags.], and wherein the first communication range corresponds to a maximum separation at which the first distance is reliably determinable by a propagation delay measurement and the second communication range corresponds to a maximum separation at which the second distance is reliably determinable by a propagation delay measurement [Gauger: 0210 dynamic in view of the delay contemplated in 0062 and 0038].
As to claim 6, Gauger discloses wherein a monitoring list is stored in a storage medium of the hazardous area monitoring apparatus, wherein a first presence indication entry is entered into the monitoring list when the first distance is determined to be less than or equal to a monitoring area distance and the first presence indication entry has not yet been entered into the monitoring list, wherein the first presence indication entry is deleted from the monitoring list when the first distance is determined to be greater than the monitoring area distance [Gauger: 0027 stored even data].
[Gauger: 0027 stored event data].
As to claim 8, Gauger discloses wherein a warning is displayed on a display of the industrial truck and/or an acoustic warning is effected on the industrial truck when the first presence indication entry and the second presence indication entry are included in the monitoring list [Gauger: 0029].
As to claim 9 and claim 15, Gauger discloses wherein the measurement of the propagation delay of the signal between the hazardous area monitoring apparatus and the first sending and receiving apparatus and/or the measurement of the propagation delay of the signal between the hazardous area monitoring apparatus and the second sending and receiving apparatus and/or other signal transmissions between the first sending and receiving apparatus and the hazardous area monitoring apparatus and/or between the second sending and receiving apparatus [Gauger: : 0210 dynamic in view of the delay contemplated in 0062 and 0038] and the hazardous area monitoring apparatus is/are carried out using ultra-wideband technology [Gauger: 0035].
As to claim 10, Gauger discloses a system for collision avoidance in a hazardous area of a logistics facility, the system comprising: 
a stationary hazardous area monitoring apparatus which is disposed within the hazardous area [Gauger: Fig. 5 #504], 
a first sending and receiving apparatus [Gauger: e.g., tag], which is disposed on an industrial truck and is connected to a control system of the industrial truck [Gauger: Fig. 5, #506], and 
a second sending and receiving apparatus [Gauger: e.g., tag], which is disposed on a movable object [Gauger: Fig. 5 e.g., humans with tags], (For the remaining limitations see claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9,513,606 B1 discloses discloses a safety system for a work area that detects unauthorized persons in a zone.
US 9542824 B2 a light source attachable to a forktruck, where the light source projects an illuminated warning field on a floor on which the forktruck is to traverse.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665